DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16937738 filed on 09/23/2021.
3.	Claims 1, 3, 8, 10 and 15 have been amended.
Claims 1-20 now remain pending.
Claims 1, 8 and 15 are independent claims.
Specification Objection

4.	Prior objection is overcome by corrections.
Claim Rejections - 35 USC § 112 
5.	Prior rejection is overcome by corrections.
Response to Arguments
6.	Applicant’s arguments with respect to newly amended independent claims 1, 8 and 15 and claims 2-7, 9-14 and 16-20 on pages 7-10 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Sankaran (Art of record) as they further teach such use.
Applicant contends with respect to newly amended independent claims 1, 8 and 15 and claims 2-7, 9-14 and 16-20 (p. 8, last para. – p. 10, 2nd para.) that “the cited references, either alone or in combination, fail to show or suggest... modify the at least one configuration setting using a protocol corresponding to a particular IoT device family” – (p. 9, 2nd para., p. 9, 4th para., p. 10, 1st para.).  Examiner respectfully Unicast Configuration data to devices within scope and request commit, 330 Device Updates configuration and Responds to Commit Request (Commit Acknowledged)”, (column 5, lines 5-11) “once the NMS 105 defines the set of in-scope network devices, the NMS 105 can initiate a second phase of the configuration change. In the second phase, the NMS 105 generates a targeted unicast message 325 that targets only the network devices of the in-scope set. As such, network devices that are not within scope will not receive and process the targeted message”, (column 7, lines 56-59) “sending a configuration change message including a configuration change to the plurality of in-scope network devices (processing block 625); and receiving a commit message from the plurality of in-scope network devices indicating that the configuration change has been committed (processing block 630)”, (column 1, lines 16-24) “protocols include the auto-negotiation protocol defined as part of IEEE 802.1u and Cisco's Dynamic Inter-Switch Link Protocol (DISL) or Dynamic Trunking Protocol (DTP). Similarly, multi-device configuration protocols like Cisco's Virtual Local Area Network Trunking Protocol (VTP) and IEEE's 802.1s Multiple Spanning Tree (MST) protocol provide an implementation whereby a set of devices belonging to a domain/region pick up a configuration change that is done on one of the devices”, (column 5, lines 49-59) “this scope challenge is denoted a locator request protocol data unit (Locator PDU).  A Candidate can become a Negotiatee if the Candidate Locator PDU conditions evaluate to an in-scope condition… The in-scope network devices remain in a Negotiatee state until a configuration change is committed (commit)”, (column 5, line 66 – column 6, line 4) “in a second protocol transaction (e.g., phase 2) implemented by a second phase module of an Active in-scope set participate in an active negotiation for a configuration change and commit to the change” and (column 6, lines 25-26) “referring now to FIG. 6, the Active Negotiator 410 now enters the second phase of the configuration change protocol transaction using a second phase module… In a particular embodiment, this second phase transaction can be connection-oriented and can be implemented over… transmission control protocol (TCP)” (emphasis added).  It is noted that such “sending a configuration change message including a configuration change to the plurality of in-scope network devices” using a “targeted unicast message… that targets only the network devices of the in-scope set” is very much the same as such “modify the at least one configuration setting using a protocol corresponding to a particular IoT device family”. 

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran, U.S. Patent No. 8,554,883 (hereinafter Sankaran) in view of Guedalia et al.,  US 2014/0244834 (hereinafter Guedalia). 
   In regards to claim 1, Sankaran teaches:
A system comprising, a data store comprising data describing a plurality of internet of things (IoT) devices; and at least one computing device in defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope. Each of the plurality of scopes retained in the network device configuration and scope condition data 107 can be defined by a set of conditions associated with each scope. As described above, the set of conditions can be used by a network device for evaluation and/or comparison. Upon evaluation of the set of conditions, the network device can determine if the conditions are met or not met. If the conditions are met, the network device can be considered within the scope of the defined conditions. Otherwise, the network device is considered outside the scope of the defined conditions. In a particular example embodiment described in more detail below, the NMS 105 can manage the configuration of each of the network devices within a defined scope of a particular network (emphasis added). 
interrogate each of the plurality of IoT devices over a network based on the plurality of IoT device families to determine a plurality of sets of IoT device configurations (column 7, lines 56-59, see sending a scope challenge to a plurality of network devices (processing block 615); receiving a response to the scope challenge from a plurality of in-scope network devices (processing block 620)) and (column 4, lines 13-32, see referring still to FIG. 3, NMS 105 is being used to push a configuration change to a group of network devices in an arbitrary topology.  The configuration change can be represented by a set of configuration data that each network device can use to configure itself, thereby conforming to the configuration change communicated by the NMS 105.  In a first phase of the configuration change, the NMS 105 multicasts an address locator request message 310 to all network devices.  As shown in the example of FIG. 3, this first multicast message can be sent directly to network device 110, which then forwards the multicast message to other connected network devices, such as network devices 120 and 130.  In other embodiments, NMS 105 can multicast directly to all network devices or multicast to a set of network devices using varying levels of indirection.  In each case, all network devices can receive the multicast message sent from NMS 105.  The purpose of the multicast message in the first phase of the configuration change is to determine the identity of network devices that are within the scope of the corresponding configuration change).
analyze each set of IoT device configurations to identify at least one configuration setting of a particular IoT device to be changed (column 2, lines 33-
modify the at least one configuration setting using a protocol corresponding to a particular IoT device family from the plurality of IoT device families that corresponds to the particular IoT device (Fig. 3, 325 Send Unicast Configuration data to devices within scope and request commit, 330 Device Updates configuration and Responds to Commit Request (Commit Acknowledged)), (column 5, lines 5-11, see once the NMS 105 defines the set of in-scope network devices, the NMS 105 can initiate a second phase of the configuration change. In the second phase, the NMS 105 generates a targeted unicast message 325 that targets only the network devices of the in-scope set. As such, network devices that are not within scope will not receive and process the targeted message), (column 7, lines 56-59, see  sending a configuration change message including a configuration change to the plurality of in-scope network devices (processing block 625); and receiving a commit message from the plurality of in-scope network devices indicating that the configuration change has been committed (processing block 630)), (column 1, lines 16-24, see protocols include the auto-negotiation protocol defined as part of IEEE 802.1u and Cisco's Dynamic Inter-Switch Link Protocol (DISL) or Dynamic Trunking Protocol (DTP). Similarly, multi-a locator request protocol data unit (Locator PDU).  A Candidate can become a Negotiatee if the Candidate Locator PDU conditions evaluate to an in-scope condition… The in-scope network devices remain in a Negotiatee state until a configuration change is committed (commit)), (column 5, line 66 – column 6, line 4, see in a second protocol transaction (e.g., phase 2) implemented by a second phase module of an Active Negotiator or Negotiatee, the negotiation devices of the in-scope set participate in an active negotiation for a configuration change and commit to the change) and (column 6, lines 25-26, see referring now to FIG. 6, the Active Negotiator 410 now enters the second phase of the configuration change protocol transaction using a second phase module… In a particular embodiment, this second phase transaction can be connection-oriented and can be implemented over… transmission control protocol (TCP)) (emphasis added).  
Sankaran doesn’t explicitly teach:
identify a plurality of IoT device families individually associated with a respective at least one of the plurality of IoT devices.
However, Guedalia teaches such use: (Fig. 8, detect and register one or more IoT devices 810, monitor interactions and usage 820, Create IoT network groups based on 
Sankaran and Guedalia are analogous art because they are from the same field of endeavor, software configuration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran and Guedalia before him or her, to modify the system of Sankaran to include the teachings of Guedalia, as a system to configure IoT devices, and accordingly it would enhance the system of Sankaran, which is focused on sharing configuration, because that would provide Sankaran with the ability to identify devices, as suggested by Guedalia (Fig. 8, p. 21, [0139]).      

   In regards to claim 2, Sankaran teaches: 
the at least one configuration is modified based on a particular IoT device family by determining an update procedure for the particular IoT device family and performing the update procedure (column 7, lines 56-59, see sending a scope challenge to a plurality of network devices (processing block 615); receiving a response to the scope challenge from a plurality of in-scope network devices (processing block 620)) and (column 2, lines 33-34, see this scope can be used for configuration purposes across the network devices of an entire network by conveying a new network device configuration to the network devices that fall within the scope as determined by the defined conditions.  The network devices within the scope apply the new configuration).

claim 3, Sankaran teaches: 
the update procedure comprises modifying the at least one configuration setting via at least one of: a telnet connection, an HTTP connection, a proprietary socket connection, and an FTP connection (column 2, lines 45-49, see a multi-device configuration context can be provided, much like an interface context or routing protocol context.  The multi-device configuration context can be provided through management interfaces like a command line interface, Simple Network Management Protocol (SNMP), or other means), (Fig. 3, 325 Send Unicast Configuration data to devices within scope and request commit, 330 Device Updates configuration and Responds to Commit Request (Commit Acknowledged)), (column 7, lines 56-59, see  sending a configuration change message including a configuration change to the plurality of in-scope network devices (processing block 625), (column 5, line 67- column 6, line 4, see in a second protocol transaction (e.g., phase 2) implemented by a second phase module of an Active Negotiator or Negotiatee, the negotiation devices of the in-scope set participate in an active negotiation for a configuration change and commit to the change), (column 6, lines 31-36, see active Negotiator 410 can begin to negotiate the configuration change with the eligible Negotiatees 530.  In a particular embodiment, this second phase transaction can be connection-oriented and can be implemented over the well-known transmission control protocol (TCP)) and (column 9, lines 41-54, see although the present specification describes components and functions implemented in the embodiments with reference to particular standards and protocols, the disclosed subject matter may be not limited to such standards and protocols.  Each of the standards for Internet and other packet-switched network transmission (e.g., transmission control 

   In regards to claim 4, Sankaran teaches: 
the at least one computing device is further configured to analyze a set of the IoT device configurations corresponding to a particular IoT device by applying a plurality of rules associated with a particular IoT device family of the particular IoT device (column 2, lines 22-33, see a scope can be any set of conditions, states, modes, configuration, or situations that can be defined in terms of a set of parameters, rules, deterministic functions, or the like (generally denoted conditions). In a particular example embodiment, a network device is presented with a set of conditions for evaluation and/or comparison. Upon evaluation of the set of conditions, the network device can determine if the conditions are met or not met. If the conditions are met, the network device can be considered within the scope of the defined conditions. Otherwise, the network device is considered outside the scope of the defined conditions) and (column 3, lines 27-48, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope. Each of the plurality of scopes retained in the network device configuration and scope condition data 107 can be defined by a set of conditions associated with each scope. As described above, the set of conditions can be used by a network device for evaluation and/or comparison. Upon evaluation of the set of conditions, the network device can determine if the conditions are met or not met. If the conditions are met, the network device can be considered within the scope of the defined conditions. Otherwise, the network device is considered outside the scope of the defined conditions. In a particular example embodiment described in more detail below, the NMS 105 can manage the configuration of each of the network devices within a defined scope of a particular network) (emphasis added).
   In regards to claim 6, Sankaran teaches: 
the at least one computing device is further configured to: receive a system-wide configuration update to a particular setting; determine a corresponding setting for a particular IoT device family of the plurality of IoT device families; and modify the corresponding setting for each of the plurality of IoT devices that belong to the particular IoT device family (column 2, lines 33-34, see this scope can be used for configuration purposes across the network devices of an entire network by conveying a new network device configuration to the network devices that fall within the scope as determined by the defined conditions.  The network devices within the scope apply the new configuration).  

claim 7, Sankaran teaches: 
the at least one computing device is further configured to: determine a corresponding second setting for a second particular IoT device family of the plurality of IoT device families; and modify the corresponding second setting for each of the plurality of IoT devices that belong to the particular second IoT device family (column 3, lines 27-32, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices) (emphasis added).

   In regards to claim 8, Sankaran teaches:
A method comprising (column 2, lines 7-10, see as described further below, according to various example embodiments, there is provided an apparatus and method for sharing a generic configuration across a group of network devices).
interrogating, via the at least one computing device, each of the plurality of IoT devices over a network based on the plurality of IoT device families to determine a plurality of sets of IoT device configurations (column 7, lines 56-59, see sending a scope challenge to a plurality of network devices (processing block 615); receiving a response to the scope challenge from a plurality of in-scope network devices (processing block 620)) and (column 4, lines 13-32, see referring still to FIG. 3, NMS 105 is being used to push a configuration change to a group of network devices in an arbitrary topology.  The configuration change 
analyzing, via the at least one computing device, each set of IoT device configurations to identify at least one configuration setting of a particular IoT device to be changed (column 2, lines 33-40, see this scope can be used for configuration purposes across the network devices of an entire network by conveying a new network device configuration to the network devices that fall within the scope as determined by the defined conditions.  The network devices within the scope apply the new configuration.  The network devices outside the scope typically do not receive the new configuration and, in any case, do not apply the new configuration). 
modifying, via the at least one computing device, the at least one configuration setting via a protocol corresponding to a particular IoT device family from the plurality of IoT device families that corresponds to the particular IoT device (Fig. 3, 325 Send Unicast Configuration data to devices within scope and request commit, 330 Device Updates configuration and Responds to Commit Request (Commit Acknowledged)), (column 5, lines 5-11, see once the NMS 105 defines the set of in-scope network devices, the NMS 105 can initiate a second phase of the configuration change. In the second phase, the NMS 105 generates a targeted unicast message 325 that targets only the network devices of the in-scope set. As such, network devices that are not within scope will not receive and process the targeted message), (column 7, lines 56-59, see  sending a configuration change message including a configuration change to the plurality of in-scope network devices (processing block 625); and receiving a commit message from the plurality of in-scope network devices indicating that the configuration change has been committed (processing block 630)), (column 1, lines 16-24, see protocols include the auto-negotiation protocol defined as part of IEEE 802.1u and Cisco's Dynamic Inter-Switch Link Protocol (DISL) or Dynamic Trunking Protocol (DTP). Similarly, multi-device configuration protocols like Cisco's Virtual Local Area Network Trunking Protocol (VTP) and IEEE's 802.1s Multiple Spanning Tree (MST) protocol provide an implementation whereby a set of devices belonging to a domain/region pick up a configuration change that is done on one of the devices), (column 5, lines 49-59, see this scope challenge is denoted a locator request protocol data unit (Locator PDU).  A Candidate can become a Negotiatee if the Candidate Locator PDU conditions evaluate to an in-scope condition… The in-scope network devices remain in a Negotiatee state until a configuration change is committed (commit)), (column 5, line 66 – column 6, line 4, see in a second protocol transaction (e.g., phase 2) implemented by a second phase module of an Active Negotiator or Negotiatee, the negotiation devices of the in-scope set participate in an active negotiation for a configuration change and commit to the change) and (column 6, lines 25-26, see referring now to FIG. 6, the Active Negotiator 410 now enters the second phase of the configuration change protocol transaction using a second phase module… In a particular embodiment, this second phase transaction can be connection-oriented and can be implemented over… transmission control protocol (TCP)) (emphasis added).  
Sankaran doesn’t explicitly teach:
identifying, via at least one computing device, a plurality of internet of things (IoT) device families individually associated with a respective at least one of a plurality of IoT devices. 
However, Guedalia teaches such use: (Fig. 8, detect and register one or more IoT devices 810, monitor interactions and usage 820, Create IoT network groups based on monitored interactions and usage 830, present Iot Network Groups via User Interface 840). 
Sankaran and Guedalia are analogous art because they are from the same field of endeavor, software configuration.


   In regards to claim 9, Sankaran teaches: 
the at least one configuration is modified based on a particular IoT device family by determining an update procedure for the particular IoT device family and performing the update procedure (column 7, lines 56-59, see sending a scope challenge to a plurality of network devices (processing block 615); receiving a response to the scope challenge from a plurality of in-scope network devices (processing block 620)) and (column 2, lines 33-34, see this scope can be used for configuration purposes across the network devices of an entire network by conveying a new network device configuration to the network devices that fall within the scope as determined by the defined conditions.  The network devices within the scope apply the new configuration).

   In regards to claim 10, Sankaran teaches: 
the update procedure comprises modifying the at least one configuration setting via at least one of: a telnet connection, an HTTP connection, a proprietary socket connection, and an FTP connection (column 2, lines 45-49, see a multi-device configuration context can be provided, much like an interface context or routing protocol context.  The multi-

   In regards to claim 11, Sankaran teaches:
analyzing, via the at least one computing device, a set of the IoT device configurations corresponding to a particular IoT device by applying a plurality of rules associated with a particular IoT device family of the particular IoT device (column 2, lines 22-33, see a scope can be any set of conditions, states, modes, configuration, or situations that can be defined in terms of a set of parameters, rules, deterministic functions, or the like (generally denoted conditions). In a particular example embodiment, a network device is presented with a set of conditions for evaluation and/or comparison. Upon evaluation of the set of conditions, the network device can determine if the conditions are met or not met. If the conditions are met, the network device can be considered within the scope of the defined conditions. Otherwise, the network device is considered outside the scope of the defined conditions) and (column 3, lines 27-48, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope. Each of the plurality of scopes retained in the network device configuration and scope condition data 107 can be defined by a set of conditions associated with each scope. As described above, the set of conditions can be used by a network device for evaluation and/or comparison. Upon evaluation of the set of conditions, the network device can 

   In regards to claim 13, Sankaran teaches:
receiving, via the at least one computing device, a system-wide configuration update to a particular setting; determining, via the at least one computing device, a corresponding setting for a particular IoT device family of the plurality of IoT device families; and modifying, via the at least one computing device, the corresponding setting for each of the plurality of IoT devices that belong to the particular IoT device family (column 2, lines 33-34, see this scope can be used for configuration purposes across the network devices of an entire network by conveying a new network device configuration to the network devices that fall within the scope as determined by the defined conditions.  The network devices within the scope apply the new configuration).  

   In regards to claim 14, Sankaran teaches:
determining, via the at least one computing device, a corresponding second setting for a second particular IoT device family of the plurality of IoT device families; and
modifying, via the at least one computing device, the corresponding second setting for each of the plurality of IoT devices that belong to the particular second IoT device family defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices) (emphasis added).

   In regards to claim 15, Sankaran teaches: 
A non-transitory computer-readable medium embodying a program that, when executed by at least one computing device, causes the at least one computing device to at least: (column 2, lines 7-10, see as described further below, according to various example embodiments, there is provided an apparatus and method for sharing a generic configuration across a group of network devices).  
interrogate each of the plurality of IoT devices over a network based on the plurality of IoT device families to determine a plurality of sets of IoT device configurations (column 7, lines 56-59, see sending a scope challenge to a plurality of network devices (processing block 615); receiving a response to the scope challenge from a plurality of in-scope network devices (processing block 620)) and (column 4, lines 13-32, see referring still to FIG. 3, NMS 105 is being used to push a configuration change to a group of network devices in an arbitrary topology.  The configuration change can be represented by a set of configuration data that each network device can use to configure itself, thereby conforming to the configuration change communicated by the NMS 105.  In a first phase of the configuration change, the NMS 105 multicasts an address locator request 
analyze each set of IoT device configurations to identify at least one configuration setting of a particular IoT device to be changed (column 2, lines 33-40, see this scope can be used for configuration purposes across the network devices of an entire network by conveying a new network device configuration to the network devices that fall within the scope as determined by the defined conditions.  The network devices within the scope apply the new configuration.  The network devices outside the scope typically do not receive the new configuration and, in any case, do not apply the new configuration).
modify via a particular protocol, the at least one configuration setting based on a particular IoT device family from the plurality of IoT device families that corresponds to the particular IoT device, wherein the particular protocol corresponds to the particular IoT device family (Fig. 3, 325 Send Unicast Configuration data to devices within scope and request commit, 330 Device defines the set of in-scope network devices, the NMS 105 can initiate a second phase of the configuration change. In the second phase, the NMS 105 generates a targeted unicast message 325 that targets only the network devices of the in-scope set. As such, network devices that are not within scope will not receive and process the targeted message), (column 7, lines 56-59, see  sending a configuration change message including a configuration change to the plurality of in-scope network devices (processing block 625); and receiving a commit message from the plurality of in-scope network devices indicating that the configuration change has been committed (processing block 630)), (column 1, lines 16-24, see protocols include the auto-negotiation protocol defined as part of IEEE 802.1u and Cisco's Dynamic Inter-Switch Link Protocol (DISL) or Dynamic Trunking Protocol (DTP). Similarly, multi-device configuration protocols like Cisco's Virtual Local Area Network Trunking Protocol (VTP) and IEEE's 802.1s Multiple Spanning Tree (MST) protocol provide an implementation whereby a set of devices belonging to a domain/region pick up a configuration change that is done on one of the devices), (column 5, lines 49-59, see this scope challenge is denoted a locator request protocol data unit (Locator PDU).  A Candidate can become a Negotiatee if the Candidate Locator PDU conditions evaluate to an in-scope condition… The in-scope network devices remain in a Negotiatee state until a configuration change is committed (commit)), (column 5, line 66 – column 6, line 4, see in a second protocol transaction (e.g., phase 2) implemented by a configuration change protocol transaction using a second phase module… In a particular embodiment, this second phase transaction can be connection-oriented and can be implemented over… transmission control protocol (TCP)) (emphasis added).  
Sankaran doesn’t explicitly teach:
identify a plurality of internet of things (IoT) device families individually associated with a respective at least one of a plurality of IoT devices;
However, Guedalia teaches such use: (Fig. 8, detect and register one or more IoT devices 810, monitor interactions and usage 820, Create IoT network groups based on monitored interactions and usage 830, present Iot Network Groups via User Interface 840). 
Sankaran and Guedalia are analogous art because they are from the same field of endeavor, software configuration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankaran and Guedalia before him or her, to modify the system of Sankaran to include the teachings of Guedalia, as a system to configure IoT devices, and accordingly it would enhance the system of Sankaran, which is focused on sharing configuration, because that would 

   In regards to claim 16, Sankaran teaches: 
the at least one configuration is modified based on a particular IoT device family by determining an update procedure for the particular IoT device family and performing the update procedure (column 7, lines 56-59, see sending a scope challenge to a plurality of network devices (processing block 615); receiving a response to the scope challenge from a plurality of in-scope network devices (processing block 620)) and (column 2, lines 33-34, see this scope can be used for configuration purposes across the network devices of an entire network by conveying a new network device configuration to the network devices that fall within the scope as determined by the defined conditions.  The network devices within the scope apply the new configuration).  

   In regards to claim 17, Sankaran teaches: 
 the program further causes the at least one computing device to analyze a set of the IoT device configurations corresponding to a particular IoT device by applying a plurality of rules associated with a particular IoT device family of the particular IoT device  (column 2, lines 22-33, see a scope can be any set of conditions, states, modes, configuration, or situations that can be defined in terms of a set of parameters, rules, deterministic functions, or the like (generally denoted conditions). In a particular example embodiment, a network device is presented with a set of conditions for evaluation and/or comparison. Upon evaluation of the set of conditions, the network defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices, the particular configured or re-configured devices being identified by the associated scope. Each of the plurality of scopes retained in the network device configuration and scope condition data 107 can be defined by a set of conditions associated with each scope. As described above, the set of conditions can be used by a network device for evaluation and/or comparison. Upon evaluation of the set of conditions, the network device can determine if the conditions are met or not met. If the conditions are met, the network device can be considered within the scope of the defined conditions. Otherwise, the network device is considered outside the scope of the defined conditions. In a particular example embodiment described in more detail below, the NMS 105 can manage the configuration of each of the network devices within a defined scope of a particular network) (emphasis added).

   In regards to claim 19, Sankaran teaches: 
 the program further causes the at least one computing device to: receive a system-wide configuration update to a particular setting; determine a corresponding setting for a 
   In regards to claim 20, Sankaran teaches:
determine a corresponding second setting for a second particular IoT device family of the plurality of IoT device families; and modify the corresponding second setting for each of the plurality of IoT devices that belong to the particular second IoT device family (column 3, lines 27-32, see the network device configuration and scope condition data 107 includes information defining a plurality of scopes associated with a plurality of configurations maintained for each of the network devices being managed by the NMS 105. In this manner, the NMS 105 can implement a particular configuration or configuration change across a group of network devices) (emphasis added).

9.	Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran, in view of Guedalia in view of Furuichi et al.,  US 2020/0104509 (hereinafter Furuichi) in view of Morton et al.,  US Patent No. 10,050,978 (hereinafter Morton).
In regards to claims 1, 8, and 15 the rejections above are incorporated respectively.
 5, Sankaran and Guedalia, in particular Sankaran doesn’t explicitly teach:  
the at least one computing device is further configured to analyze each of the sets of the IoT device configurations to identify at least one security vulnerability.
However, Furuichi teaches such use: (p. 3, [0026], see FIG. 2 is a block diagram illustrating a system 200 for analyzing data based on device vulnerability, according to one embodiment disclosed herein.  In the illustrated embodiment, the IoT Management Device 105 is communicatively coupled with an IoT Device 150.  Although a single IoT Device 150 is illustrated, in embodiments, there may of course be any number of IoT Devices 150 in communication with the IoT Management Device 105… in one embodiment, the Vulnerability Provider 225 provides a database that the IoT Management Device 105 can search based on hardware, firmware, software, and the like, to identify any vulnerabilities that are associated with the particular configuration).
Sankaran, Guedalia and Furuichi are analogous art because they are from the same field of endeavor, software configuration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankara, Guedalia and Furuichi before him or her, to modify the system of Sankaran and Guedalia, in particular Sankaran to include the teachings of Furuichi, as a system to evaluate device vulnerabilities, and accordingly it would enhance the system of Sankaran, which is focused on sharing configuration, because that would provide Sankaran with the ability to identify vulnerabilities, as suggested by Furuichi (p. 3, [0026], p. 10, [0077]).      
Sankaran, Guedalia, and Furuichi, in particular Sankaran doesn’t explicitly teach:  
modifying the at least one configuration setting comprises disabling a feature associated with the at least one security vulnerability.
However, Morton teaches such use: (column 4, lines 51-52, see  IoT security module 112 is designed to enable and disable IoT devices 120 and configure their settings, e.g., based on a security policy for a particular class of devices) and (abstract, see Various embodiments of the invention increase security of a network of interoperable devices.  In certain embodiments, this is accomplished by a security module that uses a user-definable security policy that sets forth one or more tests for validating input data or commands received from an IoT device.  A validator receives the command via a command controller and performs a security analysis of the command according to the security policy.  Responsive to the security analysis, the validator generates a validation signal in order to authorize or reject further processing of the command). 
Sankaran, Guedalia, Furuichi and Morton are analogous art because they are from the same field of endeavor, software configuration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankara, Guedalia, Furuichi and Morton before him or her, to modify the system of Sankaran, Guedalia and Furuichi, in particular Sankaran to include the teachings of Morton, as a system for group configuration, and accordingly it would enhance the system of Sankaran, which is focused on sharing configuration, because that would provide Sankaran with the ability to disable a feature, as suggested by Morton (abstract, column 10, lines 10-17).      

claim 12, Sankaran, and Guedalia, in particular Sankaran doesn’t explicitly teach:  
analyzing, via the at least one computing device, each of the sets of the IoT device configurations to identify at least one security vulnerability.
However, Furuichi teaches such use: (p. 3, [0026], see FIG. 2 is a block diagram illustrating a system 200 for analyzing data based on device vulnerability, according to one embodiment disclosed herein.  In the illustrated embodiment, the IoT Management Device 105 is communicatively coupled with an IoT Device 150.  Although a single IoT Device 150 is illustrated, in embodiments, there may of course be any number of IoT Devices 150 in communication with the IoT Management Device 105… in one embodiment, the Vulnerability Provider 225 provides a database that the IoT Management Device 105 can search based on hardware, firmware, software, and the like, to identify any vulnerabilities that are associated with the particular configuration).
Sankaran, Guedalia and Furuichi are analogous art because they are from the same field of endeavor, software configuration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankara, Guedalia and Furuichi before him or her, to modify the system of Sankaran and Guedalia, in particular Sankaran to include the teachings of Furuichi, as a system to evaluate device vulnerabilities, and accordingly it would enhance the system of Sankaran, which is focused on sharing configuration, because that would provide Sankaran with the ability to identify vulnerabilities, as suggested by Furuichi (p. 3, [0026], p. 10, [0077]).      
Sankaran, Guedalia, and Furuichi, in particular Sankaran doesn’t explicitly teach:  
modifying the at least one configuration setting comprises disabling a feature associated with the at least one security vulnerability.
However, Morton teaches such use: (column 4, lines 51-52, see  IoT security module 112 is designed to enable and disable IoT devices 120 and configure their settings, e.g., based on a security policy for a particular class of devices) and (abstract, see Various embodiments of the invention increase security of a network of interoperable devices.  In certain embodiments, this is accomplished by a security module that uses a user-definable security policy that sets forth one or more tests for validating input data or commands received from an IoT device.  A validator receives the command via a command controller and performs a security analysis of the command according to the security policy.  Responsive to the security analysis, the validator generates a validation signal in order to authorize or reject further processing of the command). 
Sankaran, Guedalia, Furuichi and Morton are analogous art because they are from the same field of endeavor, software configuration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankara, Guedalia, Furuichi and Morton before him or her, to modify the system of Sankaran, Guedalia and Furuichi, in particular Sankaran to include the teachings of Morton, as a system for group configuration, and accordingly it would enhance the system of Sankaran, which is focused on sharing configuration, because that would provide Sankaran with the ability to disable a feature, as suggested by Morton (abstract, column 10, lines 10-17).      

claim 18, Sankaran, and Guedalia, in particular Sankaran doesn’t explicitly teach:  
the program further causes the at least one computing de3vice to analyze each of the sets of the IoT device configurations to identify at least one security vulnerability.
However, Furuichi teaches such use: (p. 3, [0026], see FIG. 2 is a block diagram illustrating a system 200 for analyzing data based on device vulnerability, according to one embodiment disclosed herein.  In the illustrated embodiment, the IoT Management Device 105 is communicatively coupled with an IoT Device 150.  Although a single IoT Device 150 is illustrated, in embodiments, there may of course be any number of IoT Devices 150 in communication with the IoT Management Device 105… in one embodiment, the Vulnerability Provider 225 provides a database that the IoT Management Device 105 can search based on hardware, firmware, software, and the like, to identify any vulnerabilities that are associated with the particular configuration).
Sankaran, Guedalia and Furuichi are analogous art because they are from the same field of endeavor, software configuration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankara, Guedalia and Furuichi before him or her, to modify the system of Sankaran and Guedalia, in particular Sankaran to include the teachings of Furuichi, as a system to evaluate device vulnerabilities, and accordingly it would enhance the system of Sankaran, which is focused on sharing configuration, because that would provide Sankaran with the ability to identify vulnerabilities, as suggested by Furuichi (p. 3, [0026], p. 10, [0077]).      

modifying the at least one configuration setting comprises disabling a feature associated with the at least one security vulnerability.
However, Morton teaches such use: (column 4, lines 51-52, see  IoT security module 112 is designed to enable and disable IoT devices 120 and configure their settings, e.g., based on a security policy for a particular class of devices) and (abstract, see Various embodiments of the invention increase security of a network of interoperable devices.  In certain embodiments, this is accomplished by a security module that uses a user-definable security policy that sets forth one or more tests for validating input data or commands received from an IoT device.  A validator receives the command via a command controller and performs a security analysis of the command according to the security policy.  Responsive to the security analysis, the validator generates a validation signal in order to authorize or reject further processing of the command). 
Sankaran, Guedalia, Furuichi and Morton are analogous art because they are from the same field of endeavor, software configuration.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sankara, Guedalia, Furuichi and Morton before him or her, to modify the system of Sankaran, Guedalia and Furuichi, in particular Sankaran to include the teachings of Morton, as a system for group configuration, and accordingly it would enhance the system of Sankaran, which is focused on sharing configuration, because that would provide Sankaran with the ability to disable a feature, as suggested by Morton (abstract, column 10, lines 10-17).      

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Guedalia et al.    10659246   Configure and leverage related IoT networks

NOlan et al.,        2021/0126826   Processing IoT devices decentralized storage

11.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193